DETAILED ACTION
Response to Amendment
Applicant's amendments filed January 14th, 2021 have been entered. Claims 1 & 6 have been amended.

The Section 103 rejections over Hammons in view of Motomura or Xie (and Turner) made in the Office action mailed October 14th, 2020 have been maintained due to Applicant’s arguments being unpersuasive. The rejections have been updated to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments filed January 14th, 2021 have been fully considered but they are not persuasive.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant merely restates the newly added subject matter and alleges that the combination does not teach it. The Examiner disagrees.
Applicant’s specification generally describes “embossing/embossments” as resulting in thinned out areas and involving manipulation of material in a positive and/or negative Z-direction (thickness direction). However, none of this is present/recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Furthermore, the rib-like elements (or tufts) as disclosed by Hammons (or Turner) meet the generic definition of embossed meaning that a design/shape/image is stamped, molded, or carved such that it provides a relief being either raised or lowered with respect to the remainder of the surface (largely an echo of Applicant’s own definition). The rib-like elements are described by Hammons as out-of-plane deformations [0020], which meets the standard definition. While Turner may contrast a tuft with an emboss as ascribed with its own particular definition, the claimed terminology does not inherently incorporate proposed definitions/distinctions from other sources [0059, 0064] and the tufts remain formed as out-of-plane deformations even if they do partially break from the surrounding plane (i.e. that they are tent/tunnel-like).
While Hammons also discloses deep-embossed channels (All Figs. [5]), they are not required elements.

In conclusion, the rib-like elements of Hammons (and the tufts of optional reference Turner) meet both the generic definition and the specification derived definition of embossed elements and tufts, especially without any additionally claimed context/clarification. Applicant is recommended to provide additional claimed context to both “embossed elements” and “tufts” with additional context/definitions, if they are to hold any patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 5 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 5 and 9, it is unclear if the embossed elements are tufts or if the tufts are in addition to the embossed elements. If it is the latter, how is one to differentiate them?

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable Hammons et al. (U.S. Pub. No. 2004/0127875 A1) (hereinafter “Hammons”) in view of Motomura et al. (JP 06-280150 A) (hereinafter “Motomura”) OR Xie et al. (CN 102673030 A) (hereinafter “Xie”), and claims 5 & 9 optionally further in view of Turner et al. (U.S. Pub. No. 2004/0131820 A1) (hereinafter “Turner”).
Regarding claims 1, 4, and 6, Hammons teaches a disposable absorbent article [0007], comprising opposing lateral/width edges laterally on both sides of a longitudinal axis, the lateral edges connected at opposing longitudinal/length edges on both sides of a lateral axis perpendicular to the longitudinal axis, the absorbent article comprising an upper facing layer/topsheet, a backsheet, and an absorbent core disposed between the facing layer and the backsheet [0016], wherein the facing layer comprises a central (first) region extending the entire length of the article (Fig. 1) flanked on both lateral sides by second (and third) regions [0016-0026, 0034], wherein the first region only comprising a plurality of apertures, the outermost apertures defining the width of the central region (Fig. 1), the apertures having a surface area of at least about 1 mm2 to about 2 mm2 [0018], the second region only comprising a plurality of rib-like structures (embossed elements/tufts) [0016-0026, 0034], wherein the facing layer comprises one or more layers, such as a first topsheet layer and a secondary topsheet layer [0028-0029]. The individual aperture surface area is within the claimed range, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
However, regarding claims 1 and 6, the first/top layer is not taught to be more hydrophobic than the secondary/lower layer.
Motomura teaches a perforated surface sheet for absorbent products comprising a hydrophobic upper layer and a hydrophilic (less hydrophobic) lower layer [0011], wherein any liquid passing through the holes of surface sheet will be less likely to rewet the hydrophobic upper layer, even under pressure [0012-0015].
Xie teaches a perforated surface sheet for a disposable sanitary absorbent articles comprising a top layer having a water contact angle greater than 90° (hydrophobic) and a bottom layer comprising a water contact angle less than 70° (hydrophilic/less hydrophobic), wherein the layered structure which promotes rapid liquid absorption and prevents fluid return [0020, 0030].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a layered topsheet/facing layer in an absorbent article with a first/top layer more hydrophobic than a second/bottom layer. One of ordinary skill in the art would have been motivated to increase user comfort and prevent rewet under pressure [Motomura; 0012-0015] or promote rapid liquid absorption and prevent fluid return [Xie; 0020, 0030].
Regarding claims 2-3 and 7-8, while Hammons teaches the web composite comprising a basis weight of about 10 to 200 gsm [0045], which would work to about 5 to 100 gsm individually for a two layered web, but does not explicitly teach a basis weight for each of the first and secondary topsheet layers.
Motomura teaches the perforated surface sheet, as made obvious and motivated above, wherein the hydrophobic upper layer comprises a basis weight of 7 to 40 g/m2, preferably 10 to 30 g/m2 [0023] and the hydrophilic lower layer comprises a basis weight of 10 to 50 g/m2, preferably 10 to 20 g/m2 [0026].
Xie teaches the perforated surface sheet, as made obvious and motivated above, wherein the surface/upper/top layer comprises a basis weight of 3 to 30 g/m2, preferably 8 to 20 g/m2 [0031] and the bottom layer comprises a basis weight of 3 to 30 g/m2 [0032].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to look to the art for dual layer topsheets comprising respective basis weights within the claimed range.
Further regarding claims 1, 5-6, and 9, in the event that the hydrophobicity of the layers is not fully motivated and that the rib-like structures formed using the method of U.S. Patent No. 5,518,801 [0031] do not constitute tufts: 
Turner teaches a tufted fibrous web that may be used as a multilayer topsheet, wherein the upper layer is preferably more hydrophobic than the lower layer [0081-0082]. The tufts are formed similar to rib-like structures formed using U.S. Patent No. 5,518,801 [0059], except that they have the added advantage of forming tunnels that contribute to superior fluid handling by permitting fluid entry (while also maintaining the soft feeling and barrier properties of the rib-like structures).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a topsheet comprising tufts, wherein an upper layer as more hydrophobic than a lower layer. One of ordinary skill in the art would have been motivated to form tufts that would contribute to fluid handling over rib-like structures [0059], which would also be assisted by an upper layer being more hydrophobic than a lower layer [0082].

Claims 1, 5-6, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kaneda et al. (JP 10-094558 A) (hereinafter “Kaneda”).
Regarding claims 1, 5-6, and 9, Kaneda teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet and backsheet comprising an absorbent material sealed therebetween [0010], the topsheet comprising a first central region A having a constant width and having openings aligned with the longitudinal axis and extending along an entire length (not visible in the sealed areas), the most outboard openings delimiting that width, and laterally flanked on both sides by regions B having no openings [0011-0013], wherein regions B comprise a plurality of embossments 2), specific examples comprising diameters of 1.0-1.3 mm (0.8-1.3 mm2) measured using imaging software [0065], and at least region A comprises a nonwoven fabric comprising several webs (at least first and second layers) of increasing hydrophilicity (decreasing hydrophobicity) toward the absorbent material [0044], wherein “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda, as applied to claims 1 and 6 above.
Regarding claims 2-3 and 7-8, Kaneda teaches the nonwoven topsheet as comprising a basis weight of 15 to 45 g/m2 [0018] wherein a first layer and a second webs/sheets would comprise a balanced weight 7.5 to 22.5 g/m2, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.

Claims 1, 3-4, 5-6, & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (GB 226) (hereinafter “Kudo”) in view of Kashiwagi (EP 1022007 A2) (hereinafter “Kashiwagi”).
Regarding claims 1, 4-6, and 9, Chu teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet (All Figs. [1]) and backsheet (All Figs. [2]) comprising an absorbent member (All Figs. [3]) disposed therebetween [0027], wherein the topsheet comprises a film having a [Bw]) and flanked on both sides by second and third uneven portions not comprising apertures (All Figs. [B]) but rather comprising embossments/tufts that prevent lateral fluid migration/leakage and increase feelings of comfort (pg. 8, line 14 – pg. 9, line 7), wherein the apertures comprise an area of 0.25 to 5 mm2, which is prima facie overlapping with the claimed range.
Further regarding claims 1 and 6 and regarding claims 3 and 8, the topsheet is not taught to comprise a second/lower layer comprising a hydrophobicity lower than the first/upper layer or a basis weight thereof.
Kashiwagi teaches a topsheet for an absorbent article, wherein the topsheet comprises a dual layer structure comprising a first film layer that is hydrophobic relative to a second lower nonwoven layer that is hydrophilic [0006, 0008, 0012-0013] and has a basis weight of 10 to 80 g/m2 [0005, 0013].
It would have been obvious to one of ordinary skill in the art at the time of invention to form an upper film layer as more hydrophobic than a second nonwoven layer comprising a basis weight within or near the claimed range. One of ordinary skill in the art would have use a known layer technology in the art, which accelerates absorption of body fluids and prevents rewet [0002].

Claims 2 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Kashiwagi, as applied to claims 1 and 6 above, further in view of Mattingly et al. (U.S. Patent No. 4,690,679) (hereinafter “Mattingly”).
Regarding claims 2 and 7, the basis weight for the plastic film layer of the topsheet is not taught.
Mattingly teaches an apertured film used for fluid passage in absorbent articles having a basis weight ranging from about 0.5 to about 2.0 oz/yd2
It would have been obvious to one of ordinary skill in the art at the time of invention to use an apertured plastic film with a basis weight within or near the claimed range. One of ordinary skill in the art would have looked to the art to find topsheet films having conventional basis weights.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. Pub. No. 2003/0187418 A1) (hereinafter “Kudo”) in view of Motomura or Xie.
Regarding claims 1-9, Kudo teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet (All Figs. [1]) and backsheet (All Figs. [2]) comprising an absorbent body (All Figs. [3]) disposed therebetween [0027], wherein the topsheet comprises a first region aligned with the longitudinal axis having a constant width (W3) comprising a plurality of liquid passages/apertures (All Figs. [9]) extending along an entire length, the passages formed such that they do not substantially overlap onto the flanking regions (W2) (inherently or obviously containing no holes) comprising a plurality of embossed elements (All Figs. [7]) forming tufts/raised areas in regions therebetween [0061-0063], wherein the topsheet comprises two or more sheets (at least a first layer and a second layer) for a total basis weight of 20 to 60 g/m2 [0030].
Further regarding claims 1 and 6, Kudo does not teach that an Effective Aperture Area or that the first/top layer is more hydrophobic than the second/lower layer.
Motomura teaches a perforated surface sheet for absorbent products comprising a hydrophobic upper layer and a hydrophilic (less hydrophobic) lower layer [0011], wherein any liquid passing through the holes of surface sheet will be less likely to rewet the hydrophobic upper layer, even under pressure [0012-0015].
Xie teaches a perforated surface sheet for a disposable sanitary absorbent articles comprising a top layer having a water contact angle greater than 90° (hydrophobic) and a bottom layer comprising a water contact angle less than 70° (hydrophilic/less hydrophobic), wherein the layered structure which promotes rapid liquid absorption and prevents fluid return [0020, 0030].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a layered topsheet/facing layer in an absorbent article with a first/top layer more hydrophobic than a second/bottom layer. One of ordinary skill in the art would have been motivated to increase user comfort and prevent rewet under pressure [Motomura; 0012-0015] or promote rapid liquid absorption and prevent fluid return [Xie; 0020, 0030].

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 11-197179 A) (hereinafter “Masuda”) in view of Motomura or Xie and Hammons 2011.
Regarding claims 1, 4, and 6, Masuda teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet (All Figs. [2]) and backsheet (All Figs. [3]) comprising a body fluid absorber (All Figs. [4]) disposed therebetween [0007], wherein the topsheet is formed of a nonwoven fabric and comprises an centrally located region along the longitudinal axis along an entire length of the topsheet comprising a plurality of perforations (All Figs. [2a]), its constant width determined by the outermost perforations, flanked by second and third regions extending along both sides of the central/first region that do not have perforations (All Figs. [2b]) [0008-0009].
Further regarding claims 1 and 6 and regarding claims 2-3, 5, and 7-9, the nonwoven fabric is not taught to comprise first and second layers, wherein the first/upper layer is more hydrophobic than the 
Motomura teaches a perforated surface sheet for absorbent products comprising a hydrophobic upper layer and a hydrophilic (less hydrophobic) lower layer [0011], wherein any liquid passing through the holes of surface sheet will be less likely to rewet the hydrophobic upper layer, even under pressure [0012-0015], wherein the hydrophobic upper layer comprises a basis weight of 7 to 40 g/m2, preferably 10 to 30 g/m2 [0023] and the hydrophilic lower layer comprises a basis weight of 10 to 50 g/m2, preferably 10 to 20 g/m2 [0026].
Xie teaches a perforated surface sheet for a disposable sanitary absorbent articles comprising a top layer having a water contact angle greater than 90° (hydrophobic) and a bottom layer comprising a water contact angle less than 70° (hydrophilic/less hydrophobic), wherein the layered structure which promotes rapid liquid absorption and prevents fluid return [0020, 0030], wherein the surface/upper/top layer comprises a basis weight of 3 to 30 g/m2, preferably 8 to 20 g/m2 [0031] and the bottom layer comprises a basis weight of 3 to 30 g/m2 [0032].
It would have been obvious to one of ordinary skill in the art at the time of invention to form a layered topsheet/facing layer in an absorbent article with a first/top layer more hydrophobic than a second/bottom layer and having a basis weight within or near the claimed range. One of ordinary skill in the art would have been motivated to increase user comfort and prevent rewet under pressure [Motomura; 0012-0015] or promote rapid liquid absorption and prevent fluid return [Xie; 0020, 0030].
Hammons 2011 teaches a topsheet for an absorbent article comprising a first fluid handling zone comprising a first traverse fluid travel distance and a second fluid handling zone comprising a second traverse fluid handling distance, wherein when the first distance is at least 50% greater than the second distance body fluids are better managed and leakage is prevented [0006], wherein the web comprises an area structurally modified to have tufts and an area structurally modified to not have tufts 
It would have been obvious to one of ordinary skill in the art at the time of invention to form zones flanking a central zone comprising apertures with a plurality of structures comprising tufts and or embossed elements/channels. One of ordinary skill in the art would have been motivated to provide a central fluid handling zone lateral sides comforting to a wearer’s skin and/or providing barrier functions for lateral flow of flow to prevent leakage [0006, 0041, 0101, 0103, 0140].

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Busam et al. (U.S. Patent No. 7,371,919 B1) (hereinafter “Busam”) in view of Hammons 2011.
Regarding claims 1, 4, and 6, Busam teaches a disposable absorbent article comprising a longitudinal axis and lateral axis perpendicular thereto having a pair of side edges generally parallel to the longitudinal axis connected by a side edges on opposing sides that are generally parallel to the lateral axis, comprising a topsheet (All Figs. [24]) and backsheet (All Figs. [26]) comprising an absorbent core (All Figs. [28]) disposed intermediate thereof [0007], the topsheet having a central zone having a constant width defined by the outermost apertures aligned with the longitudinal axis and extending an entire length thereof (Fig. 3 [70]) comprising apertures, and a pair of outer zones (Fig. 3 [72]) flanking the central zone, not having apertures, wherein the topsheet comprises a first/upper material (All Figs. [62]) and a second/lower material (All Figs. [64]), wherein the first material is relatively more hydrophobic than the second material (col. 10, lines 13-24) and the apertures comprise an effective size 
Further regarding claims 1 and 6 and regarding claims 5 and 9, the outer zones are not stated to comprise a plurality of embossed elements/tufts.
Hammons 2011 teaches a topsheet for an absorbent article comprising a first fluid handling zone comprising a first traverse fluid travel distance and a second fluid handling zone comprising a second traverse fluid handling distance, wherein when the first distance is at least 50% greater than the second distance body fluids are better managed and leakage is prevented [0006], wherein the web comprises an area structurally modified to have tufts and an area structurally modified to not have tufts [0024], wherein the first fluid handing zone intersects the longitudinal centerline and the second fluid handling zone does not but is provided on opposing sides of the first fluid handing zone [0117, 0120-0121], wherein an embodiment comprising a first fluid handling zone having apertures extending an entire length of the absorbent article is flanked by second fluid handling zones comprising tufts, wherein the first and second fluid handling zones can be separated by an embossed channel [0138-0139 & Fig. 12].
It would have been obvious to one of ordinary skill in the art at the time of invention to form zones flanking a central zone comprising apertures with a plurality of structures comprising tufts and or embossed elements/channels. One of ordinary skill in the art would have been motivated to provide a central fluid handling zone lateral sides comforting to a wearer’s skin and/or providing barrier functions for lateral flow of flow to prevent leakage [0006, 0041, 0101, 0103, 0140].
Regarding claims 2-3 and 7-8, the first and second materials comprise a basis weight preferably within a range of 5 to 60 gsm (col. 7, lines 21-25 & col. 9, lines 44-46).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 12th, 2021